Citation Nr: 0716558	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-01 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asbestosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to February 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Providence, Rhode Island, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

There is no competent evidence of a current respiratory 
disorder, to include asbestosis.


CONCLUSION OF LAW

A respiratory disorder, to include asbestosis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in May 2004, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service medical records.  In the October 2003 memorandum from 
the veteran's representative, which claimed service 
connection for asbestosis, it was indicated that the veteran 
would submit a diagnosis for his respiratory condition "in 
the coming months."  No such evidence has been submitted.  
The May 2004 notification letter explained to the veteran 
that VA would help him to obtain records, and asked him to 
send VA "medical evidence that shows the diagnosis of the 
disease caused by asbestos;" however, the veteran has not 
supplied VA with the appropriate information or 
authorizations for release of information so that VA could 
assist him.  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In the absence of the veteran's cooperation in obtaining 
private medical records, which VA cannot obtain without his 
permission, VA has no further obligations regarding these 
records.  

VA has not provided the veteran with an examination in 
connection with his claim for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  There is no 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; therefore, the Board 
finds that the veteran's claim for service connection for a 
respiratory disorder, to include asbestosis, does not meet 
the criteria to warrant a VA examination.  See id.  
Furthermore, it is noted that the veteran's service medical 
records and VA treatment records show no treatment for any 
respiratory disorder, and the only mention of asbestos in the 
veteran's claims file, besides the correspondence regarding 
his current claim, is a VA medical record from August 1989 
(some 14 years after the veteran's service) that indicates 
that at the time of the report the veteran worked doing 
asbestos removal.  This is evidence against a finding that 
any respiratory disorder is related to the veteran's service.

It is noted that in the statement of accredited 
representation dated May 2005, the veteran's representative 
argued that the veteran's service medical records were not 
available for review and that a complete review of these 
records should be done prior to any further decision being 
rendered.  In the appellant's brief, dated April 2007, the 
veteran's representative noted that "[t]he service medical 
records are negative for any treatment of a respiratory 
condition."  While the RO did not discuss the service 
medical records in the July 2004 rating or the November 2004 
statement of the case, the records are in the veteran's 
claims file and the Board presumes that they were reviewed 
and considered in connection with the veteran's current 
claim.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a respiratory disorder caused 
by exposure to asbestos while serving on active duty aboard 
ship in the United States Navy.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a respiratory disorder, to 
include asbestosis.  None of the medical evidence of record 
concludes that the veteran currently has any respiratory 
disorder.  The veteran's service medical records show no 
treatment for any respiratory disorder, and his February 1975 
separation examination shows that at that time he had normal 
lungs and chest.  VA treatment records from both VA Medical 
Centers Providence and Birmingham show no diagnosis of, or 
treatment for, a respiratory disorder.  An October 2003 
memorandum from the veteran's representative, which claimed 
service connection for asbestosis, indicated that the veteran 
would submit a diagnosis for his respiratory condition "in 
the coming months."  No such evidence has been submitted.    
There are no private medical reports in the record showing a 
diagnosis of, or treatment for, a respiratory disorder.  

The veteran's claim for service connection for a respiratory 
disorder, to include asbestosis, fails because there is no 
competent evidence of record of a diagnosis of any 
respiratory disorder, and without a current disability, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Although the veteran is competent to state that he 
had and has breathing problems, he is not competent to enter 
a diagnosis of a respiratory disorder, as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In sum, the preponderance of the competent evidence is 
against a finding of any current respiratory disorder, to 
include asbestosis.  Thus, service connection is denied, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a respiratory disorder, 
to include asbestosis, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


